                Case 12-40944-RAM      Doc 243    Filed 08/19/19    Page 1 of 2




     ORDERED in the Southern District of Florida on August 19, 2019.




                                                           Robert A. Mark, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________
                                           UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                           CASE NO. 12-40944-BKC-RAM
                                           CHAPTER 13
  IN RE:
  GERDA WILLIAMS,
         Debtor.
                                  /

          ORDER GRANTING DEBTOR'S EMERGENCY MOTION TO ALLOW
        REFINANCE OF REAL PROPERTIES AND PAYOFF THE BANKRUPTCY

         THIS     CAUSE     having    come      on   to    be    heard     at    9:00       a.m.,
  on August 13, 2019, on the Debtor's Emergency Motion to Allow Refinance of Real
  Property and Payoff the Bankruptcy, [ECF 237] having heard argument of counsel, and
  based upon the record, it is,
         ORDERED:
         1.     The Debtor's Emergency Motion to Allow Refinance of Real Properties
  and Payoff the Bankruptcy is GRANTED..
         2.     The Debtor is authorized to enter into the refinancing of real property
  located at 1431 Northwest 55th Terrace, Miami, FL, 33142, and is legally described as:
         Lot 5, Block 3, MCCALL PARK, according to the Plat thereof, recorded in
         Plat Book 21, Page 20, of the Public Records of Miami-Dade County,
         Florida,
             Case 12-40944-RAM         Doc 243     Filed 08/19/19    Page 2 of 2


and the property located at 1300 Northwest 39th Street, Miami, FL 33142, and is more
particularly described as follows:
       Lot 1, Block 50, of NORTH MIAMI ESTATES, a subdivision of Miami-Dade
       County Florida, according to the Plat thereof, as recorded in Plat Book 5,
       Page 48, of the Public Records of Miami-Dade County, Florida,

and the property located at 1451 Northwest 40th Street, Miami, FL 33142, and is more
particularly described as follows:
       Lot 6, Block 5, CORDOVA PARK, according to the Plat thereof, recorded in
       Plat Book 7, Page 92, of the Public Records of Miami-Dade County, Florida.

       3.     Creditor, Select Portfolio Servicing, Inc., with regard to the property
located at 1300-2 Northwest 39th Street, in Miami-Dade County, Florida, will be paid in
full at closing, pursuant to a valid payoff letter, or if a short payoff is requested, then
secured creditor has the right to review and approve prior to closing.
                                     ###


Submitted by:
Michael J. Brooks
10 Northwest LeJeune Road, Suite 620
Miami, FL 33126
Telephone (305) 443-4217
Facsimile (305) 443-3219
Email- Pleadings@bkclawmiami.com

Copies furnished to:
Michael J. Brooks, Esquire
Nancy Neidich, Trustee
Brian L. Rosaler, Esquire
and all creditors

        Attorney, Michael J. Brooks, is directed to mail a conformed copy of this Order to
all interested parties immediately upon receipt of this Order.
